Memorandum: In this proceeding pursuant to Social Services Law § 384-b, respondent mother appeals from an order that, inter alia, terminated her parental rights with respect to the subject child on the ground of permanent neglect. We affirm. Initially, we note that the mother failed to preserve for our review her contention that Family Court erred in considering postpetition conduct prior to the dispositional hearing (see Matter of Darren HH. [Amber HH.], 68 AD3d 1197, 1198 [2009], lv denied 14 NY3d 703 [2010]; Matter of “Baby Girl” Q., 14 AD3d 392, 393 [2005], lv denied 5 NY3d 704 [2005]).
Also contrary to the mother’s contention, petitioner established by clear and convincing evidence that she permanently neglected the subject child (see Social Services Law § 384-b [3] [g] [i]; [4] [d]). It is undisputed that the child was removed from the mother’s care two days after her birth and was never returned to the mother’s care. Petitioner met its initial burden of establishing by clear and convincing evidence that it made *1640the requisite diligent efforts to encourage and strengthen the mother’s relationship with the child (see § 384-b [7] [a]; see generally Matter of Star Leslie W., 63 NY2d 136, 142 [1984]; Matter of Rachael N. [Christine N.], 70 AD3d 1374, 1374 [2010], lv denied 15 NY3d 708 [2010]). The mother thereafter failed to establish that she had a meaningful plan for the child’s future, including that she has addressed the problems that caused the removal of the child (see Matter of Justain R. [Juan F.], 93 AD3d 1174, 1175 [2012]; Rachael N., 70 AD3d at 1374). Although the mother attended some of the parenting classes to which she was referred, petitioner presented evidence that she was “inconsistently applying the knowledge and benefits she obtained from the services provided[and was] arguing with various service providers and professionals,” and petitioner thus established that the mother failed to articulate a realistic plan for the child’s return to her care (Matter of Douglas H. [Catherine H.], 1 AD3d 824, 825 [2003], lv denied 2 NY3d 701 [2004]). Present — Smith, J.P., Carni, Lindley, Sconiers and Whalen, JJ.